       Case 7:14-cv-06409-KMK-LMS Document 142 Filed 10/06/20 Page 1 of 1



UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK
-----------------------------------------------------X
Bernard Thomas,
                                   Plaintiff,                        14 CV 06409 (KMK)


        -v-                                                         CALENDAR NOTICE


Lieuntenant Decastro,
                                   Defendant.
-----------------------------------------------------X
KENNETH M. KARAS, District Judge:


        Please take notice that the above captioned action has been scheduled for
oral argument on Plaintiff's Motion for Spoilation Sanctions before the Honorable Kenneth M.
Karas, United States District Judge, on Tuesday, October 13, 2020 at 2:00 p.m.


NOTICE OF TELECONFERENCE INFORMATION: The Court will hold all civil conferences,
hearings, and/or oral arguments by telephone. Counsel shall call the following number at the
designated time: Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code:
7702195 Please enter the conference as a guest by pressing the pound sign(#). Given that much
of the Court is operating remotely and has limited mail capability, counsel involved in any prose
cases shall mail a copy of this Notice to or otherwise inform the prose party of the above
teleconference information. Counsel in any pro se inmate cases shall ensure that the pro se party
is on the line before calling the above-referenced number. Any requests for adjournments should
be filed as soon as possible and clearly explain why the conference should be adjourned.

Dated: October 6, 2020
       White Plains, New York


                                                     SoOrd
                                                         rr_ d
                                                         /,1
                                                         !/-
                                                         ""
                                                           I
                                                                     -ri'~
                                                                             -~v - -.
                                                                 - fr,i {.-=.,- ,..___
                                                                              l
                                                                             ·'
                                                                                         -

                                                                     1
                                                     Kenneth M. Karas, U.S.D.J
